[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
1. On or about January 27, 1999, the defendants Peter LeBlanc and Kerry Hanlon, as buyers and the defendant 828 Development Co., LLC as seller, completed the closing of a purchase and sale of certain property at 31 Hillandale Avenue, Stamford, Connecticut subject to the seller completing certain items of improvement within and without the structure as located on said premises, as alleged in the plaintiffs' complaint
2. At the said closing the parties entered into an "escrow agreement" whereby the buyers placed the sum of $6,500.00 in escrow with the plaintiff to secure the payment of the completed items. CT Page 14984
3. On November 18, 1999, a hearing was conducted by the court on the said escrow.
4. After said hearing the escrow funds are ordered distributed as follows:
a. Bill of costs to Ellery Plotkin,              $279.00
         b. Peter LeBlane and Kerry Hanlon (hereinafter known as"LeBlanc") for unfinished painting,   $450.00 for improvements in asphalt driveway          $250.00 for unfinished fencing                        $350.00 and to complete landscaping                   $200.00 _______
Total $1,250.00
         c. By balance of escrow funds to 828 Development Co., LLC $4,970.00
So Ordered.
HICKEY, J.